Duckworth, Chief Justice.
The State's evidence contradicts the alleged newly discovered evidence which is the basis of the extraordinary motion for a new trial. The decision of the trial judge on this issue of fact will not be disturbed. McCoy v. State, 193 Ga. 413 (18 S. E. 2d 684); Ballard v. Harmon, 202 Ga. 603 (44 S. E. 2d 260); Parks v. State, 204 Ga. 41 (48 S. E. 2d 837). Nor is there any merit in the complaints about disallowing oral testimony and excluding a transcript of testimony given in some other hearing by witnesses whose affidavits were introduced upon this hearing. The judgment denying the motion for new trial is

Affirmed.


All the Justices concur.